Exhibit 10.6


GUARANTY
This GUARANTY OF LEASE (this “Guaranty”), is made and entered into as of the
20th day of July, 2020 by and between ELDORADO RESORTS, INC., a Nevada
corporation (to be renamed Caesars Entertainment, Inc. and converted to a
Delaware corporation on the date hereof, following the making by Guarantor of
this Guaranty) (together with its successors and permitted assigns,
“Guarantor”), and Harrah’s Joliet LandCo LLC, a Delaware limited liability
company (“Landlord”).
RECITALS
A.    Landlord, as landlord, and Des Plaines Development Limited Partnership, as
tenant (“Tenant”; it being understood that, for purposes of this Guaranty,
“Tenant” shall include all entities which comprise Tenant from time to time
pursuant to and in accordance with the Lease (as defined below)), entered into
that certain Lease (Joliet) dated as of October 6, 2017, as amended by that
certain First Amendment to Lease (Joliet) between Landlord and Tenant dated as
of December 26, 2018, and as further amended by that certain Omnibus Amendment
to Leases among Landlord, Tenant, certain Affiliates of Landlord and certain
Affiliates of Tenant, dated as of June 1, 2020 (collectively, the “Prior Joliet
Lease”).
B.    Concurrently herewith, Landlord, Tenant and, solely for the purposes of
the last paragraph of Section 1.1 of the Lease, Propco TRS LLC, a Delaware
limited liability company, are entering into that certain Second Amendment to
Lease (Joliet) (“Second Amendment”; the Prior Joliet Lease, as amended by the
Second Amendment, and as may be further amended, restated, supplemented, waived
or otherwise modified from time to time, collectively the “Lease”), whereby
certain modifications are being made thereto. All capitalized terms used, and
not otherwise defined, herein shall have the same meanings ascribed to such
terms in the Lease.
C.    Guarantor owns eighty percent (80%) of the equity interests in Tenant, and
Guarantor acknowledges and agrees that it will derive substantial benefits from
the Lease, that this Guaranty is given in accordance with the requirements of
the Lease and that Landlord would not have been willing to enter into the Second
Amendment unless Guarantor was willing to execute and deliver this Guaranty.
AGREEMENTS
NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:
1.    Guaranty. In consideration of the benefit derived or to be derived by it
from the Lease, Guarantor hereby unconditionally and irrevocably guarantees to
Landlord, as a primary obligor and not merely as a surety, the following (the
matters described in the following clause (a) and clause (b), collectively, the
“Obligations”), whenever incurred or accrued, including, without limitation,
before the date of execution of this Guaranty:


- 1 -

--------------------------------------------------------------------------------




(a)    the faithful, prompt and complete payment and performance in full in cash
of all monetary obligations of Tenant under the Lease when due (including,
without limitation, during any Transition Period), including, without
limitation, (i) all Rent and Additional Charges of any nature and any and all
other sums payable by Tenant under the Lease, (ii) Tenant’s obligation to expend
the Required Capital Expenditures in accordance with the Lease (or to deposit
sums into the Cap Ex Reserve) and any other expenditures of any nature required
of Tenant under the Lease, and (iii) Tenant’s obligation to pay monetary damages
in connection with any breach of the Lease and to pay indemnification
obligations, in each case as provided in and subject to all applicable terms of
the Lease; and
(b)    the faithful, prompt and complete performance when due of (other than the
monetary obligations described in clause (a) above) each and every one of the
provisions, terms and conditions of the Lease and all covenants, agreements,
conditions and requirements to be kept, performed and satisfied by Tenant under
the Lease, including, without limitation, all obligations with respect to the
operation of the Facility, all indemnification and insurance obligations, and
all obligations to maintain, rebuild, restore or replace the Leased Property or
any portion thereof or any facilities or improvements now or hereafter located
thereat,
in each case under clause (a) and clause (b), including (x) amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (as defined below) or similar laws, and (y) any late charges
and interest provided for under the Lease (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding). In the event of the failure of Tenant to pay any Rent,
Additional Charges or any other sums under the Lease, or to render any other
performance required of Tenant under the Lease, when due or within any
applicable cure period, subject to the second (2nd) to last sentence of this
Section 1, Guarantor shall forthwith (i) pay and perform or cause to be paid and
performed any and all such Obligations, in each case to the full extent provided
under the Lease, and (ii) pay all reasonable costs of collection or enforcement
and other actual damages suffered or incurred by Landlord that result from the
non-performance thereof. As to the Obligations, Guarantor’s liability under this
Guaranty is without limit except solely as and to the extent provided in the
second (2nd) to last sentence of this Section 1 and in Section 13 hereof.
Guarantor agrees that its guarantee provided herein constitutes a guarantee of
payment and performance and not of collection. Subject to the second (2nd) to
last sentence of this Section 1, Guarantor shall be jointly and severally liable
with Tenant for the payment and performance of the Obligations.
Notwithstanding any provision herein to the contrary, (i) except as provided in
the succeeding clause (ii), in respect of any monetary Obligations that are owed
under this Guaranty, Guarantor shall be required to pay eighty percent (80%),
but not more than eighty percent (80%), of such Obligations; and (ii) the
preceding clause (i) shall not apply with respect to (x) any Obligations in
respect of Required Capital Expenditures under the Lease, (y) any Obligations
under Section 1(b) of this Guaranty or (z) any Obligations under clause (ii) of
the sixth (6th) to last sentence of this Section 1 comprising costs of
collection under, or enforcement of, this Guaranty. For avoidance of doubt,
clause (i) of the preceding sentence is not intended to, and shall not be deemed
to, change, modify or otherwise reduce the “Obligations” (as such term is
defined in the Guaranty in respect


- 2 -

--------------------------------------------------------------------------------




of the Regional Lease (the “Regional Lease Guaranty”)) under the Regional Lease
Guaranty or otherwise violate or supersede any of the provisions, terms and
conditions of the Regional Lease Guaranty, including, without limitation, the
obligations of Guarantor (as defined in the Regional Lease Guaranty) in respect
of the Obligations (as defined in the Regional Lease Guaranty) in respect of the
Required Capital Expenditures (as defined in the Regional Lease) under the
Regional Lease.
2.    Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect, and shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
whether or not notice thereof is given to Guarantor:
(a)    any amendment, modification, renewal or extension of the Lease pursuant
to its terms;
(b)    any compromise, release, consent, extension, indulgence, forbearance or
other action or inaction in respect of any terms of the Lease or any other
instrument or agreement by Landlord or by any other Person;
(c)    any substitution or release, in whole or in part, of any security for
this Guaranty which Landlord may hold at any time;
(d)    any exercise or non-exercise by Landlord of any right, power or remedy
under or in respect of the Lease or any security held by Landlord with respect
thereto, or any waiver of (or failure to enforce) any such right, power or
remedy;
(e)    any change in the existence, structure or ownership of, or any
bankruptcy, insolvency, reorganization, arrangement, assignment for the benefit
of creditors, receivership or trusteeship affecting, Tenant, Landlord or
Guarantor or their respective successors or assigns or any of their respective
Affiliates or any of their respective assets, or any actual or attempted
rejection, assumption, assignment, separation, severance, or recharacterization
of the Lease or any portion thereof or any obligations thereunder, or any
discharge of liability thereunder, in connection with any such proceeding or
otherwise;
(f)    any limitation of Tenant’s liability under the Lease or any limitation of
Tenant’s liability thereunder which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof;
(g)    subject to Section 14 hereof, any sale, lease, or transfer of all or any
part of any interest in the Facility or any portion thereof or any or all of the
assets of Tenant to any other Person other than to Landlord;
(h)    any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;
(i)    any breach by (or any act or omission of any nature of) Landlord under or
in respect of the Lease;


- 3 -

--------------------------------------------------------------------------------




(j)    any extensions of time for performance under the Lease;
(k)    the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;
(l)    the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Lease to pay any money judgment;
(m)    the failure to give Guarantor any notice of acceptance, default or
otherwise;
(n)    any rights, powers or privileges Landlord may now or hereafter have
against any other Person or collateral;
(o)    except as provided in Section 14 below, any assignment of the Lease, or
any subletting or subsubletting of, or any other occupancy arrangements in
respect of, all or any part of the Facility;
(p)    any other defenses, other than a defense of payment or performance in
full, as the case may be, of the Obligations;
(q)    the existence of any claim, setoff, counterclaim, defense or other rights
that may at any time be available to, or asserted by, Guarantor or Tenant
against Landlord, whether in connection with the Lease, the Obligations or
otherwise;
(r)    any law or statute that may operate to cap, limit, or otherwise restrict
the claims of a lessor of real property, including, but not limited to, Section
502(b)(6) of the Bankruptcy Code;
(s)    the invalidity, illegality or unenforceability of all or any part of the
Obligations, or of any document or agreement (including the Lease) executed in
connection with the Obligations, for any reason whatsoever;
(t)    the unenforceability (for any reason whatsoever) of this Guaranty,
including, without limitation, as a result of rejection in any bankruptcy,
insolvency, dissolution or other proceeding; or
(u)    any other circumstances, whether or not Guarantor had notice or knowledge
thereof.
3.    Primary Liability. The liability of Guarantor with respect to the
Obligations shall be a primary, direct, immediate, continuing and unconditional
guaranty of payment and performance and not of collection, may not be revoked by
Guarantor and shall continue to be effective with respect to all of the
Obligations notwithstanding any attempted revocation by Guarantor and shall not
be conditional or contingent upon the genuineness, validity, regularity or
enforceability of the Lease or any other documents or instruments relating to
the Obligations, including, without limitation, any Person’s lack of authority
or lawful right to enter into such document on such Person’s behalf, or the
pursuit by Landlord of any remedies Landlord may have. Without limitation of the


- 4 -

--------------------------------------------------------------------------------




foregoing, Landlord may proceed against Guarantor: (a) prior to or in lieu of
proceeding against Tenant, its assets, any security deposit, or any other
guarantor or any other Person; and (b) prior to or in lieu of pursuing any other
rights or remedies available to Landlord. All rights and remedies afforded to
Landlord by reason of this Guaranty or by law are separate, independent and
cumulative, and the exercise of any rights or remedies shall not in any way
limit, restrict or prejudice the exercise of any other rights or remedies.
Following the occurrence of a Tenant Event of Default, a separate action or
actions may be brought and prosecuted against Guarantor whether or not Tenant is
joined therein or a separate action or actions are brought against Tenant.
Landlord may maintain successive actions for other defaults. Landlord’s rights
hereunder shall not be exhausted by its exercise of any of its rights or
remedies or by any such action or by any number of successive actions until and
unless all indebtedness and Obligations, the payment and performance of which
are hereby guaranteed, have been paid and fully performed.
4.    Obligations Not Affected. In such manner, upon such terms and at such
times as Landlord in its sole discretion deems necessary or expedient, and
without notice to Guarantor, Landlord may: (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Obligation hereby guaranteed; (b) extend, amend or terminate
the Lease; or (c) release Tenant by consent to any assignment (or otherwise) as
to all or any portion of the Obligations hereby guaranteed, in each case
pursuant to the terms of the Lease. Any exercise or non-exercise by Landlord of
any right hereby given to Landlord, dealing by Landlord with Guarantor or any
other guarantor, Tenant or any other Person, or change, impairment, release or
suspension of any right or remedy of Landlord against any Person, including,
without limitation, Tenant and any other guarantor, will not affect any of the
Obligations of Guarantor hereunder or give Guarantor any recourse or offset
against Landlord.
5.    Waiver. With respect to the Lease, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties
and/or guarantors or any other accommodation parties, under any statutory
provisions, common law or any other provision of law, custom or practice, and
agrees not to assert or take advantage of any such rights or remedies including,
but not limited to:
(a)    any right to require Landlord to proceed against Tenant or any other
Person or to proceed against or exhaust any security held by Landlord at any
time or to pursue any other remedy in Landlord’s power before proceeding against
Guarantor or to require that Landlord cause a marshaling of Tenant’s assets or
any assets given as collateral for this Guaranty, or to proceed against Tenant
and/or any collateral held by Landlord at any time or in any particular order;
(b)    any defense that may arise by reason of the incapacity or lack of
authority of any Person or Persons;
(c)    notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or Guarantor or on the part of any other Person
whomsoever under this or any other


- 5 -

--------------------------------------------------------------------------------




instrument in connection with any obligation or evidence of indebtedness held by
Landlord or in connection with any obligation hereby guaranteed;
(d)    any defense based upon an election of remedies by Landlord which destroys
or otherwise impairs the subrogation rights of Guarantor or the right of
Guarantor to proceed against Tenant for reimbursement, or both;
(e)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
(f)    any duty on the part of Landlord to disclose to Guarantor any facts
Landlord may now or hereafter know about Tenant, regardless of whether Landlord
has reason to believe that any such facts materially increase the risk beyond
that which Guarantor intends to assume or has reason to believe that such facts
are unknown to Guarantor or has a reasonable opportunity to communicate such
facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of Tenant
and of all circumstances bearing on the risk of non-payment or non-performance
of any Obligations or indebtedness hereby guaranteed;
(g)    any defense arising because of Landlord’s election, in any proceeding
instituted under the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.), as amended, reformed or modified from time to time and any rules or
regulations issued from time to time thereunder (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code;
(h)    any defense based on any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code; and
(i)    all rights and remedies accorded by applicable law to guarantors,
including, without limitation, any extension of time conferred by any law now or
hereafter in effect and any requirement or notice of acceptance of this Guaranty
or any other notice to which the undersigned may now or hereafter be entitled to
the extent such waiver of notice is permitted by applicable law.
6.    Enforcement.
(a)    The obligations of Guarantor hereunder are independent of the obligations
of Tenant under the Lease. This Guaranty may be enforced by Landlord without the
necessity at any time of resorting to or exhausting any other security (such as,
for example, any security deposit of Tenant held by Landlord) or collateral and
without the necessity at any time of having recourse to the remedy provisions of
the Lease (such as, for example, terminating the Lease) or otherwise, and
Guarantor hereby expressly waives the right to require Landlord to proceed
against Tenant or any other Person, to exercise its rights and remedies under
the Lease, or to pursue any other remedy whatsoever against any Person, security
or collateral or enforce any other right at law or in equity. Without limitation
of the generality of the foregoing, it shall not be necessary for Landlord (and
Guarantor hereby waives any rights which it may have to require Landlord), in
order to enforce any


- 6 -

--------------------------------------------------------------------------------




Obligation against Guarantor, first to institute suit or exhaust its remedies
against any other Person, security or collateral or resort to any other means of
obtaining payment of any Obligation. Nothing herein shall prevent Landlord from
suing any Person to enforce the terms of the Lease or from exercising any other
rights available to Landlord under the Lease or any other instrument or
agreement, and the exercise of any of the aforesaid rights shall not affect the
obligations of Guarantor hereunder. Guarantor understands that the exercise, or
any forbearance from exercising, by Landlord of certain rights and remedies
contained in the Lease may affect or eliminate Guarantor’s right of subrogation
against Tenant and that Guarantor may therefore incur liability hereunder that
is not subject to reimbursement; nevertheless Guarantor hereby authorizes and
empowers Landlord to exercise, in its sole discretion, any rights and remedies,
or any combination thereof, which may then be available, it being the purpose
and intent of Guarantor that its Obligations hereunder shall be absolute,
independent and unconditional, in each case in accordance with its terms
hereunder.
(b)    No failure or delay on the part of Landlord in exercising any right,
power or privilege under this Guaranty shall operate as a waiver of or otherwise
affect any such right, power or privilege, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
(c)    It is understood that Landlord, without impairing this Guaranty, may,
subject to the terms of the Lease, apply payments from Tenant or any subtenant
of the Leased Property or from any reletting of the Leased Property upon a
Tenant Event of Default or from or in connection with any exercise of rights or
remedies, to any due and unpaid rent or other charges or to such other
Obligations owed by Tenant to Landlord pursuant to the Lease in such amounts and
in such order as Landlord, in its sole and absolute discretion, determines;
provided that any amount so paid and applied reduces the aggregate outstanding
liabilities of Tenant under the Lease by such amount as required under the
Lease.
7.    Information. Guarantor (a) assumes all responsibility for being and
keeping itself informed of the financial condition and assets of Tenant and its
Affiliates and any other guarantor, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that Guarantor assumes and incurs hereunder, and (b) agrees that
Landlord will not have any duty to advise Guarantor of information regarding
such circumstances or risks.
8.    No Subrogation. Until the Guaranty Termination Date (as defined in Section
14), Guarantor shall have no right of subrogation and waives (a) any right to
enforce any remedy which Guarantor now has or may hereafter have against Tenant
or any of Tenant’s assets (including any such remedy of Landlord) and any
benefit of, and any right to participate in, any security now or hereafter held
by Landlord with respect to the Lease, (b) any rights of reimbursement,
indemnity or subrogation against Tenant arising from any payment of Obligations
by Guarantor, and (c) any right of contribution Guarantor may have against any
other Person that is liable under the Lease arising from such payment or
otherwise in connection with the Lease or this Guaranty.
9.    Agreement to Comply with terms of Lease. Guarantor hereby agrees (a) to
comply with all terms of the Lease applicable to it, (b) that it shall take no
action, and that it shall not omit to take any action, which action or omission,
as applicable, would cause a breach of the terms of


- 7 -

--------------------------------------------------------------------------------




the Lease, and (c) that it shall not commence an involuntary proceeding or file
an involuntary petition in any court of competent jurisdiction seeking (i)
relief in respect of Tenant or any of its Subsidiaries, or of a substantial part
of the property or assets of Tenant or any of its Subsidiaries, under the
Bankruptcy Code, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Tenant or any of
its Subsidiaries or for a substantial part of the property or assets of Tenant
or any of its Subsidiaries.
10.    Agreement to Pay; Contribution; Subordination. Without limitation of any
other provision of this Guaranty, including, without limitation, Section 8
above, or any other right of Landlord at law or in equity, subject to the second
(2nd) to last sentence of Section 1 above, upon the failure of Tenant to pay any
Obligation when and as the same shall become due, Guarantor hereby
unconditionally and irrevocably promises to and will forthwith pay, or cause to
be paid, to Landlord in cash the amount of such unpaid Obligation. Upon payment
by Guarantor of any sums to Landlord as provided above, all rights of Guarantor
against Tenant arising as a result thereof by way of subrogation, contribution,
reimbursement, indemnity or otherwise shall be subject to the limitations set
forth in Section 8 above and this Section 10. Guarantor further agrees that any
rights of subrogation, contribution, reimbursement, indemnity or otherwise which
Guarantor may have against Tenant or against any collateral or security, and any
rights of contribution Guarantor may have against any other Person, in
connection with any payment of Obligations or otherwise under this Guaranty or
the Lease by Guarantor shall be junior and subordinate to any rights Landlord
may have against Tenant or any such other Person, to all right, title and
interest Landlord may have in any such collateral or security, and to any rights
Landlord may have against Tenant or any such other Person. If any amount shall
be paid to Guarantor on account of any such reimbursement, indemnity,
subrogation or contribution rights at any time prior to the Guaranty Termination
Date when a Tenant Event of Default shall have occurred and be continuing, such
amount shall be held in trust for Landlord and shall forthwith be paid over to
Landlord to be credited and applied against the Obligations, whether matured or
unmatured, in accordance with the terms of the Lease or any applicable security
agreement. If for any reason whatsoever Tenant now or hereafter becomes indebted
to Guarantor or any Affiliate of Guarantor, such indebtedness and all interest
thereon shall at all times be junior and subordinate to Tenant’s obligation to
Landlord to pay and perform as and when due in accordance with the terms of the
Lease the guaranteed Obligations, it being understood that Guarantor and each
Affiliate of Guarantor shall be permitted to receive payments from Tenant on
account of such indebtedness (but subject in all events to the preceding
provisions of this Section 10), except during any period that any Tenant Event
of Default shall have occurred and be continuing. During any such period,
Guarantor agrees to make no claim for such indebtedness that does not recite
that such claim is expressly junior and subordinate to Landlord’s rights and
remedies under the Lease. Furthermore, in the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Tenant as debtor, Guarantor hereby assigns to Landlord any right it
may have to prove its claim in any such proceeding so as to establish its rights
hereunder and receive directly from receiver, trustee or other court custodian
dividends and payments which would otherwise be payable to Guarantor with
respect to debts and liability owing by Tenant to Guarantor up to the amounts
owed to Landlord hereunder.


- 8 -

--------------------------------------------------------------------------------




11.    Application of Payments. With respect to the Lease, and with or without
notice to Guarantor, Landlord, in Landlord’s sole discretion and at any time and
from time to time and in such manner and upon such terms as Landlord deems
appropriate, may (a) following the occurrence of a Tenant Event of Default,
apply any or all payments or recoveries from Tenant or from any other guarantor
under any other instrument or realized from any security, in such manner and
order of priority as Landlord may determine, to any indebtedness or other
obligation of Tenant with respect to the Lease and whether or not such
indebtedness or other obligation is guaranteed hereby or is otherwise secured,
and (b) refund to Tenant any payment received by Landlord under the Lease.
12.    Guaranty Default. Upon the failure of Guarantor to pay the amounts
required to be paid hereunder when due following the occurrence of a Tenant
Event of Default under the Lease, Landlord shall have the right to bring such
actions at law or in equity, including, without limitation, appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.
13.    Maximum Liability. Each of Guarantor and, by its acceptance of the
guarantees provided herein, Landlord, hereby confirms that it is the intention
of such Person that the guarantees provided herein and the obligations of
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the United States Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guarantees
provided herein and the obligations of Guarantor hereunder. To effectuate the
foregoing intention, Landlord hereby irrevocably agrees that the obligations of
Guarantor under this Guaranty shall be limited to the maximum amount as will
result in such obligations not constituting a fraudulent transfer or conveyance.
14.    Release. Guarantor shall automatically be released from its obligations
hereunder upon the earlier to occur of either of the following:  (x) (other than
with respect to amounts then due and payable by Guarantor) upon the consummation
of a Lease Foreclosure Transaction pursuant to clause (i) of Section 22.2 of the
Lease, and (y) upon the irrevocable satisfaction and discharge in full of all of
the Obligations (the date upon which such release occurs, the “Guaranty
Termination Date”); provided (in the case of clause (x)) that Landlord shall
have received a Replacement Guaranty from a Qualified Replacement Guarantor in
accordance with clause (i) of Section 22.2 of the Lease (and, in the case of
such a Replacement Guaranty delivered in connection with a New Lease obtained
pursuant to Section 17.1(f) of the Lease, such New Lease shall satisfy the
requirements for a New Lease contained in the last sentence of Section 17.1(f),
including that it be at the rent and additional rent, and upon the terms,
covenants and conditions of, the Lease; it being understood that (i) the
Obligations hereunder shall in no event include the obligations of the tenant
under a New Lease, and (ii) the preceding clause (i) shall in no event be deemed
to vitiate the Obligations hereunder in respect of the Lease).
15.    Guarantor’s Representations and Warranties.     Guarantor represents and
warrants that:


- 9 -

--------------------------------------------------------------------------------




(i)    Guarantor (a) is a corporation duly organized, validly existing, and in
good standing under the laws of the state of Nevada (it being understood that
Guarantor is to be renamed Caesars Entertainment, Inc. and converted to a
Delaware corporation on the date hereof following the making by Guarantor of
this Guaranty); (b) is duly qualified to do business and is in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification; and (c) is in
compliance with all applicable Legal Requirements where the failure to comply
would reasonably be expected to have a materially adverse effect on Guarantor’s
ability to pay or perform the Obligations in accordance with the terms hereof;
(ii)    the execution, delivery, and performance of this Guaranty (a) are within
Guarantor’s corporate powers, (b) have been duly authorized by all necessary or
proper corporate action, (c) are not in contravention of any provision of
Guarantor’s articles or certificate of incorporation or by-laws, (d) will not
violate any law or regulation, or any order or decree of any court or
governmental instrumentality, (e) will not conflict with or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust,
lease, agreement, or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, (f) will not result in the creation
or imposition of any lien upon any of the property of Guarantor, and (g) do not
require the consent or approval of any governmental body, agency, authority, or
any other Person except those already obtained, except in the case of clauses
(e) and (g), where such conflict, breach or failure to obtain a consent or
approval, would not reasonably be expected to have a materially adverse effect
on Guarantor’s ability to pay or perform the Obligations in accordance with the
terms hereof; and
(iii)    this Guaranty is duly executed and delivered on behalf of Guarantor and
constitutes a legal, valid, and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms.
16.    Guarantor’s Covenants.
(a)    Dividends. In addition to any other applicable restrictions hereunder,
prior to the Covenant Termination Date (as defined below), Guarantor shall not,
directly or indirectly, declare or pay any dividend or make any other
distribution with respect to its capital stock or other equity interests with
any assets other than cash unless such dividend or distribution would not
reasonably be expected to result in Guarantor’s inability to perform its
Guaranty obligations under this Guaranty.
(b)    Restricted Payments. In addition to the foregoing, prior to the Covenant
Termination Date, Guarantor shall not directly or indirectly (i) declare or pay,
or cause to be declared or paid, any dividend, distribution or other direct or
indirect payment or transfer (in each case, in cash, stock, other property, a
combination thereof or otherwise) with respect to any of Guarantor’s capital
stock or other equity interests, (ii) purchase or otherwise acquire or retire
for value any of Guarantor’s capital stock or other equity interests, or (iii)
engage in any other transaction with any direct or indirect holder of
Guarantor’s capital stock or other equity interests which is similar in purpose
or effect to those described above (collectively, a “Restricted Payment”),
except that (x) Guarantor can execute any of the transactions outlined above if
Guarantor’s equity market capitalization exceeds $5.5 billion, or (y) if
Guarantor’s equity market capitalization is less than


- 10 -

--------------------------------------------------------------------------------




$5.5 billion, then the Guarantor may declare or pay dividends or distributions
or engage in any other transactions described in Section 16(b)(i) above in the
aggregate amount of less than or equal to $200 million in any fiscal year and
the Guarantor may purchase or otherwise acquire or retire for value, as
described in Section 16(b)(ii) above, up to $500 million shares of Guarantor’s
capital stock or other equity interests in any fiscal year (it being understood
that from and after such time that the aggregate amount of all such transactions
during any fiscal year of Guarantor exceeds $200 million or $500 million, as
applicable, as provided in this clause (y), no further such transactions shall
be permitted during such fiscal year of Guarantor under this clause (y)).
(c)    Survival of Covenants. As used herein, the term “Covenant Termination
Date” shall mean the earliest to occur of (1) the Guaranty Termination Date, (2)
October 6, 2023, and (3) the first day on which (x) the Total Net Leverage Ratio
of the Guarantor is less than or equal to 5.00:1.00 and (y) the EBITDAR to Rent
Ratio is equal to or greater than 3.00:1.00.
For the purpose of the foregoing:
(i) “EBITDAR to Rent Ratio” means the ratio of (a) the EBITDAR of Guarantor and
its Subsidiaries on a consolidated basis during the applicable Trailing Test
Period of Guarantor and its Subsidiaries (provided, that, to the extent any such
Subsidiary is not wholly owned (directly or indirectly) by Guarantor, the
EBITDAR of such Subsidiary shall be limited to Guarantor’s pro-rata ownership
interests in such Subsidiary) to (b) the sum of (w) the Rent under the Lease,
plus (x) the Rent (as defined in the Las Vegas Lease), plus (y) the Rent (as
defined in the Regional Lease), plus (z) actual rent (excluding additional rent
such as pass-throughs of expenses) payable by Guarantor and its Subsidiaries on
a consolidated basis under all other Gaming Leases, in each case during such
Trailing Test Period (the sum of clauses (w) through (z), the “Gaming Lease
Rent”),
(ii) “Gaming Lease” means a lease entered into by Guarantor or any of its
Subsidiaries pursuant to which lease Guarantor or any of its Subsidiaries occupy
and use real property, vessels or similar assets for, or primarily in connection
with, the operation of one or more Gaming Facilities thereon or thereat,
(iii) “EBITDAR” means for any applicable twelve (12) month period, the
consolidated net income or loss of a Person on a consolidated basis for such
period, determined in accordance with GAAP, provided, however, that without
duplication and in each case to the extent included in calculating net income
(calculated in accordance with GAAP): (i) income tax expense shall be excluded;
(ii) interest expense shall be excluded; (iii) depreciation and amortization
expense shall be excluded; (iv) amortization of intangible assets shall be
excluded; (v) write-downs and reserves for non-recurring restructuring-related
items (net of recoveries) shall be excluded; (vi) reorganization items shall be
excluded; (vii) any impairment charges or asset write-offs, non-cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations, and non-cash charges
for deferred tax asset valuation allowances, shall be excluded; (viii) any
effect of a change in accounting principles or policies shall be excluded; (ix)
any non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit


- 11 -

--------------------------------------------------------------------------------




plan or agreement or any stock subscription or shareholder agreement shall be
excluded; (x) any nonrecurring gains or losses (less all fees and expenses
relating thereto) shall be excluded; (xi) rent expense shall be excluded; and
(xii) the impact of any deferred proceeds resulting from failed sale accounting
shall be excluded (it being understood, in connection with any EBITDAR
calculation made pursuant to this Guaranty (a) promptly following request
therefor, Guarantor shall provide Landlord with all supporting documentation and
backup information with respect thereto as may be reasonably requested by
Landlord, (b) such calculation shall be as reasonably agreed upon between
Landlord and Guarantor, and (c) if Landlord and Guarantor do not agree within
twenty (20) days of either party seeking to commence discussions, the same may
be determined by an Expert in accordance with and pursuant to the process set
forth in Section 34.2 of the Lease),
(iv) “EBITDA” means the same meaning as “EBITDAR” as defined herein but without
giving effect to clause (xi) in the definition thereof (it being understood that
to the extent any Gaming Lease Rent is accounted for as interest expense in
accordance with GAAP, such interest expense will be accounted for as rent and
thus included in clause (xi) of the definition of EBITDAR), and
(v) “Total Net Leverage Ratio” means, with respect to Guarantor and its
Subsidiaries on a consolidated basis, on any date, the ratio of (i) (a) the
aggregate principal amount of (without duplication) all indebtedness consisting
of indebtedness for borrowed money, unreimbursed obligations in respect of drawn
letters of credit (but excluding contingent obligations under outstanding
letters of credit) and other purchase money indebtedness and guarantees of any
of the foregoing obligations, of Guarantor and its Subsidiaries determined on a
consolidated basis on such date in accordance with GAAP (it being understood
that neither the Lease nor the Las Vegas Lease, nor the Regional Lease nor any
other Gaming Lease shall be treated as indebtedness regardless of how they are
treated under GAAP) less (b) the aggregate amount of all cash or cash
equivalents of Guarantor and its Subsidiaries that would not appear “restricted”
on a consolidated balance sheet of Guarantor and its Subsidiaries to (ii)
EBITDA.
17.    Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, or by an overnight express service to the following address:
To Guarantor:
c/o Caesars Entertainment, Inc.
100 West Liberty Street, Suite 1150
Reno, Nevada 89501
Attention: General Counsel

Email: equatmann@eldoradoresorts.com


- 12 -

--------------------------------------------------------------------------------




To Landlord:
Harrah’s Joliet LandCo LLC
c/o VICI Properties Inc.
535 Madison Avenue, 20th Floor

New York, New York 10022
Attn: General Counsel
Email: corplaw@viciproperties.com
or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted.
18.    Miscellaneous.
(a)    No term, condition or provision of this Guaranty may be amended, waived
or modified except by an express written instrument to that effect signed by
Landlord and Guarantor. No waiver of any term, condition or provision of this
Guaranty will be deemed a waiver of any other term, condition or provision,
irrespective of similarity, or constitute a continuing waiver of the same term,
condition or provision, unless otherwise expressly provided.
(b)    If any one or more of the terms, conditions or provisions contained in
this Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.
(c)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT THAT THE LAWS OF THE STATE WHERE THE
LEASED PROPERTY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY
(I) TO OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH
RESPECT TO ANY OF THE LEASED PROPERTY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH
MUST BE GOVERNED BY THE LAWS OF SUCH STATE. GUARANTOR CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL
DISPUTES CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK. GUARANTOR FURTHER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO
ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF
THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY
PARTY. GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER
ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND IRREVOCABLY
WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK.


- 13 -

--------------------------------------------------------------------------------




(d)    GUARANTOR, BY ITS EXECUTION OF THIS GUARANTY, AND LANDLORD, BY ITS
ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVES TRIAL BY JURY AND THE RIGHT THERETO
IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY REASON OF
OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION, BREACH OR
ENFORCEMENT THEREOF.
(e)    In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys’ fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in such
judgment or award such party’s reasonable costs and expenses as provided in this
Section 18(e).
(f)    Guarantor (i) represents that it has been represented and advised by
counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Lease; and (iii) further represents that Guarantor has
been advised by counsel with respect thereto. This Guaranty shall be construed
and interpreted in accordance with the plain meaning of its language, and not
for or against Guarantor or Landlord, and as a whole, giving effect to all of
the terms, conditions and provisions hereof.
(g)    Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.
(h)    All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord’s successors and permitted assigns.
(i)    Whenever the singular shall be used hereunder, it shall be deemed to
include the plural (and vice-versa) and reference to one gender shall be
construed to include all other genders, including neuter, whenever the context
of this Guaranty so requires. Section captions or headings used in this Guaranty
are for convenience and reference only, and shall not affect the construction
thereof.
(j)    This Guaranty may be executed in any number of counterparts, each of
which shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.


- 14 -

--------------------------------------------------------------------------------




(k)    For the avoidance of doubt, Guarantor consents to the collateral
assignment of this Guaranty to any Fee Mortgagee and agrees that any Person that
is a permitted successor to, and/or assignee of, Landlord’s interest under the
Lease in accordance with the terms thereof shall constitute a permitted
successor and/or assignee and intended beneficiary hereof (and shall become, be
recognized by Guarantor as, and have all of the rights of, “Landlord”
hereunder).
[Signature Page to Follow]


- 15 -

--------------------------------------------------------------------------------





EXECUTED as of the date first set forth above.


GUARANTOR:
ELDORADO RESORTS, INC.,
a Nevada corporation
By: /s/ Edmund L. Quatmann, Jr.        
Name: Edmund L. Quatmann, Jr.
Title: Secretary


[Signature Page to Joliet Lease Guaranty]

--------------------------------------------------------------------------------





EXECUTED as of the date first set forth above.


LANDLORD:
HARRAH’S JOLIET LANDCO LLC,
a Delaware limited liability company
By: /s/ David Kieske                
Name: David Kieske
Title: Treasurer


[Signature Page to Joliet Lease Guaranty]